DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 10, 14-16 recite wherein the movable nozzle is provided at the outlet with at least one aperture for oxidizing gas and with apertures for fuel.  It is not clear what outlet the outlet is referring to, especially since there is no antecedent basis for the outlet.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gitman (US 5599375 A) in view of Aeneas (US 2140088 A).
Regarding claim 6, Gitman discloses a combined burner for blowing oxidizing gas and fuel into a melting furnace, the combined burner being fixedly installed into the melting furnace and being provided with outlet apertures for fuel and oxidizing gas, wherein the burner comprises: 
a fixed part (Figs. 1-5); and 
a nozzle, the nozzle having outlets for both fuel (3, 23) and oxidizing gas (4, 24),
wherein a supply of the oxidizing gas is connected to the nozzle,
	Gitman fails to disclose:
wherein the nozzle is a movable nozzle, the movable nozzle having outlets for both fuel and oxidizing gas, wherein the movable nozzle is rotatably installed inside a body of the fixed part of the burner, 
 wherein a motion of the movable nozzle is controlled by an actuator, installed outside of a working space of the melting furnace, 
wherein an axis x2 of an orifice of the movable nozzle is diverted from a rotation axis x1 of the movable nozzle by angle α in the range of 5 – 60 degrees, and the movable nozzle is rotatable around the rotation axis xi in any direction by an angle β in the range of 0 – 180 degrees.  
	Aeneas teaches or suggests a burner comprising: 
a movable nozzle (Fig. 3), the movable nozzle having outlets for both fuel and oxidizing gas, wherein the movable nozzle is rotatably installed inside a body of the fixed part (see Fig. 2 showing a collar 16 and a sleeve lining the opening in the wall 13) of the burner, 
 wherein a motion of the movable nozzle is controlled by an actuator (23+24), installed outside of a working space of the furnace (14), 

It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Gitman to comprise: wherein the nozzle is a movable nozzle, the movable nozzle having outlets for both fuel and oxidizing gas, wherein the movable nozzle is rotatably installed inside a body of the fixed part of the burner, wherein a motion of the movable nozzle is controlled by an actuator, installed outside of a working space of the melting furnace, 
wherein an axis x2 of an orifice of the movable nozzle is diverted from a rotation axis x1 of the movable nozzle by angle α in the range of 5 – 60 degrees, and the movable nozzle is rotatable around the rotation axis xi in any direction by an angle β in the range of 0 – 180 degrees. 
The motivation to combine is so that there is thorough mixing of the fuel and air, which would lead to more complete combustion, and so that the flame’s direction can be optimally directed (see Aeneas, in col.1, line 41 – col. 2, line 22, teaching where an object of the invention is flame directional control).  Optimal flame directional control is important so that the scrap metal can be quickly and efficiently melted (see abstract of Gitman teaching that the flame needs to be controllably directed at the scrap metal; see also para. 2 of US Pat. 20100159409 A1 as further support teaching the importance of optimal flame directional control in a melt furnace).    
Regarding claim 7, Gitman discloses wherein the furnace is an electric arc furnace (see “Background of the Invention”).  

Regarding claims 9, 12, 13, Gitman discloses wherein the body of the fixed part of the burner is installed in an outer fixed housing cooled by liquid or gas (see Fig. 4 showing water cooling chambers 28, see Fig. 6 showing water cooling chambers surrounding the “water-cooled combustion chamber”, and see Fig. 9 showing two “water cooled lances 92 and 93”) (it would also have been obvious to have an outer fixed housing cooled by liquid or gas so that the burner is not damaged by the high temperatures), and the body protrudes into a space of the furnace by a distance a1 in the range of 0-2000 mm (see Fig. 8 of Gitman and Fig. 1 of Aeneas).  
Regarding claim 10, 14-16, Gitman discloses wherein the movable nozzle is provided at the outlet with at least one aperture for oxidizing gas (4, 24) and with apertures for fuel (3, 23).  
Regarding claim 11, Gitman discloses wherein the burner is placed in a wall or ceiling of the furnace (Fig. 8).  













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/Primary Examiner, Art Unit 3762